Appeal by employer and insurance carrier from award and decision of the State Industrial Board, made November 17, and noticed November 21, 1939, and from decision of the State Industrial Board affirming the previous award, made January 26, and noticed February 7, 1940, and from the decision dated March 15, 1940. Claimant was employed as a iron worker and was performing work on Ward’s Island. In the course of his employment, chipping concrete, pieces of concrete flew into his eye. He threw his head backward and the back of his head struck against a metal strut, as the result of which he sustained a total loss of vision. The finding of the State Industrial Board that claimant’s total loss of vision is due to the accidental injury is amply sustained by the weight of the evidence. The finding of the State Industrial Board and the award made should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.